DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed December 16, 2020 has been entered. Claims 20-33 and 35-41 remain pending in the application. Claims 1-19 and 34 have been cancelled. Applicant’s amendments to the claims have overcome the objection and rejections under 35 USC 112 previously set forth in the Non-Final Office Action mailed October 01, 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Keith Jr. (USPN 4735607) in view of Enns (US 2008/0183153) in view of Fischell et al. (USPN 5413561), in further view of Cude et al. (US 2013/0086773).
 
nasogastric tube assembly (nasogastric tube 1) including a main tube (tube 21) and a tube extension (pigtail 23) to a medical device (suction pump 19), the system comprising: a connector (adapter 14). 
Keith fails to explicitly teach the connector including: a fitting configured to provide a fluid-tight connection with the medical device; a neck coupled to the fitting, the neck configured to attach to the nasogastric tube assembly; and a body coupled to the neck, the body configured to provide a fluid-tight connection with the nasogastric tube assembly when at least partially inserted within the main tube; a first tether including a first fastening region defining a first opening receiving the neck, and a second fastening region configured to couple to the nasogastric tube assembly; a cap configured to seal the fitting; and a second tether including a first fastening region received around the neck of the connector, and a second fastening region attached to the cap to couple the cap to the neck of the connector.
Enns teaches a connector system (Figure 7) configure to fluidly connect a tube assembly (tube 60) to a medical device (Figure 7), the system comprising a connector (body 22) including a fitting (inlet segment 24 having inlet opening 26) configured to provide a fluid-tight connection with the medical device (Figure 7; [0021]); a neck (stem 30) coupled to the fitting (Figure 2), the neck configured to attach to the nasogastric tube assembly (Figure 4); and a body (frustoconical tip 32) coupled to the neck (Figure 2), the body configured to provide a fluid-tight connection with the nasogastric tube assembly when at least partially inserted within the main tube (Figure 4; [0023]); a cap (cap 36) configured to seal the fitting (Figure 6; [0019]); and a second tether (flexible neck 42) including a first fastening region (end 58), and a second fastening region (end 56) attached to the cap to couple the cap to the neck of the connector (Figure 2). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the connector system of Keith to have a connector having a fitting, a neck, and a body; and a cap and second tether based on the 
Modified Keith in view of Enns fails to explicitly teach a first tether including a first fastening region defining a first opening receiving the neck, and a second fastening region configured to couple to the nasogastric tube assembly; the second tether having a first fastening region received around the neck of the connector. Fischell teaches a connector system (sealing cap system 60) comprising a connector (guiding catheter 70) having a fitting (female luer lock fitting 74); a cap (sealing cap 80) configured to seal the fitting; and a second tether (flexible hinge 90) having a first fastening region (toroidal ring 94) received around the neck (groove 77) of the connector (Figure 7), and second fastening region (second toroidal ring 96) attached to the cap to couple the cap to the neck of the connector (Figure 7). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the second tether of Keith in view of Enns to have a first fastening region received around the neck of the connector based on the teachings of Fischell to allow rotational motion of the cap in order to seal the connector (Fischell [Col 5, line 19]).
Modified Keith in view of Enns fails to explicitly teach a first tether including a first fastening region defining a first opening receiving the neck, and a second fastening region configured to couple to the nasogastric tube assembly. Cude teaches a system having a first tether (clip 10) including a first fastening region (channel section 15C) defining a first opening receiving a neck (Figure 3B), a second fastening region (channel section 15A) configured to couple to the tube assembly (Figure 2). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the connector system of Keith to include a first tether based on the teachings of Cude to prevent kinking and unnecessary movement between the connector and the nasogastric tube assembly (Cude [0018]).

a first semi-circular segment (arcuate inner surfaces 31C and 32C) extending along an arc through an angle of greater than 180° (Figure 3B). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the connector system of Keith to include a first tether having a first semi-circular segment based on the teachings of Cude to provide a space to enclose a portion of the tube assembly in order to prevent kinking and unnecessary movement between the connector and the nasogastric tube assembly (Cude [0018]).

Regarding claim 22, modified Keith teaches the connector system of claim 21. Modified Keith fails to explicitly teach the second fastening region of the first tether is defined by a second semi-circular segment extending along an arc through an angle of greater than 180°. Cude teaches a system having a first tether (clip 10) including a second fastening region (channel section 15A) defined by a second semi-circular segment (arcuate inner surfaces 31A and 32A) extending along an arc through an angle of greater than 180° (Figure 3B). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the connector system of Keith to include a first tether having a second semi-circular segment based on the teachings of Cude to provide a space to enclose a portion of the tube assembly in order to prevent kinking and unnecessary movement between the connector and the nasogastric tube assembly (Cude [0018]).

Regarding claim 23, modified Keith teaches the connector system of claim 20. Modified Keith fails to explicitly teach wherein the second tether is more flexible than the first tether. Cude 

Regarding claim 24, modified Keith teaches the connector system of claim 20. Modified Keith fails to explicitly teach the cap includes a knob and a plug coupled to the knob, the plug including at least one thread sized and configured to complete a fluid-tight threaded attachment of the cap to the fitting. Fischell teaches a connector system (sealing cap system 60) comprising a connector (guiding catheter 70) having a fitting (female luer lock fitting 74); and a cap (sealing cap 80) including a knob (handle 87) and a plug (male-luer fitting 81) coupled to the knob (Figure 7), the plug including at least one thread (threads 825) sized and configured to complete a fluid-tight threaded attachment of the cap to the fitting (“a male Luer lock fitting 81 having threads 82 adapted to screw onto the thread 76 of the guiding catheter's female Luer fitting 74.” [Col 4, line 50]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the connector of Keith to having a cap including a knob and a plug based on the teachings of Fischell to fully seal and secure the connector (Fischell [Col 4, line 50]).
annular surface (cylindrical extension 52) having raised regions (transition to external cover 58 with tab 54; Figure 2). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the connector system of Keith to include a cap having a knob including an annular surface having raised regions based on the teachings of Enns to provide a grasping surface of the user to allow for removal of the cap (Enns [0025]). 

Regarding claim 26, modified Keith teaches the connector system of claim 20. Modified Keith fails to explicitly teach wherein the second fastening region of the first tether defines a second opening. Cude teaches a system having a first tether (clip 10) including a first fastening region (channel section 15C), and a second fastening region (channel section 15A) defining a second opening (Figures 3B). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the connector system of Keith to include a first tether having a second opening based on the teachings of Cude to prevent kinking and unnecessary movement between the connector and the nasogastric tube assembly (Cude [0018]).

Regarding claim 27, modified Keith teaches the connector system of claim 20. Modified Keith fails to explicitly teach the neck has a first length and the body has a second length, the first length being less than the second length. Fischell teaches a connector system (sealing cap system 60) comprising a connector (guiding catheter 70) having a neck (groove 77) having a first length (Figure 7) and a body (strain relief fitting 72) having a second length (Figure 7), the first length being less than the second length (Figure 7). Before the effective filing date of the .

Claims 28, 29, 33, 35-37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Keith Jr. (USPN 4735607) in view of Enns (US 2008/0183153) in view of Koelper et al. (US 2016/0143815) in further view of Cude et al. (US 2013/0086773). 

Regarding claim 28, Keith teaches a kit (Figure 1) comprising: a connector (adapter 14) configured to connect with a nasogastric tube assembly (nasogastric tube 1). 
Keith fails to explicitly teach the connector including a fitting including a longitudinal axis, an annular collar having an inside surface and an outside surface, the fitting including a threaded region located on the inside surface and configured to complete a fluid-tight connection with a medical device; a fastening region coupled to the fitting, the fastening region including a neck; and a body coupled to the fastening region, the body configured to provide a fluid-tight connection with the nasogastric tube assembly when at least partially inserted within the nasogastric tube assembly; and a rigid tether secured around the neck of the fastening region of the connector; the kit including the connector and the rigid tether being located in a single sealed product package.
Enns teaches a kit comprising a connector (body 22) including a fitting (inlet segment 24 and flange portion 44) having a longitudinal axis (Figure 2), and annular collar (inlet segment 24) having an inside surface and an outside surface (Figure 2), the fitting configured to provide a fluid-tight connection with the medical device (Figure 7; [0021]); a fastening region coupled to the fitting, the fastening region including a neck (stem 30; Figure 2); and a body (frustoconical 
Modified Keith in view of Enns fails to explicitly teach the fitting including a threaded region located on the inside surface; and a rigid tether secured around the neck of the fastening region of the connector; the kit including the connector and the rigid tether being located in a single sealed product package. Koelper teaches a kit comprising a connector (Y-connector 100) including a fitting (primary arm 120) including a longitudinal axis (Figure 7), an annular collar (small-bore connector 124) having an inside surface and an outside surface (Figure 7), the fitting including a threaded region located on the inside surface (“mating threads on small-bore connectors 124” [0037]; Figure 7). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the inside surface of the connector of Keith in view of Enns to include a threaded region based on the teachings of Koelper to provide a strong engagement between the connector and the medical device and/or cap in a manner that conforms to international standards (Koelper [0037]). 
Modified Keith in view of Enns fails to explicitly teach a rigid tether secured around the neck of the fastening region of the connector; the kit including the connector and the rigid tether being located in a single sealed product package. Cude teaches a kit having a rigid tether (clip 10’; “The clip 10 may be made of any suitable rigid material” [0025]) secured around the neck of the fastening region of a connector (flushing device 120; Figure 7), the kit including the connector and the rigid tether being located in a single sealed product package (“it is known to package elongate instruments in a tube to maintain the instrument in a closed environment that may be sealed after sterilization and protect the instrument during transport.” [0018]; “it is 

Regarding claim 29, modified Keith teaches the kit of claim 28. Modified Keith fails to explicitly teach the rigid tether comprises a first fastening region and a second fastening region spaced from the first fastening region by a fixed distance, the neck being received in the first fastening region. Cude teaches a rigid tether (clip 10’) including a first fastening region (outermost channel 65; Figure 6) and a second fastening region (channel section 15) spaced form the first fastening region by a fixed distance (Figure 6), the neck (flushing device 120) being received in the first fastening region (Figure 7). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the kit system of Keith to include a rigid tether including first and second fastening regions based on the teachings of Cude to prevent kinking and unnecessary movement between the connector and the nasogastric tube assembly (Cude [0018]).

Regarding claim 33, modified Keith teaches the kit of claim 28. Modified Keith fails to explicitly teach a cap including a knob and a plug coupled to the knob, the plug including at least one thread sized and configured to complete a fluid-tight threaded attachment of the cap to the fitting. Koelper teaches a kit comprising a connector (Y-connector 100) and a cap (cap 130) including a knob (gripping means 133) and a plug (lower portion of cap 130; Figure 7) coupled to the knob (Figure 7), the plug including at least one thread sized and configured to complete a 

Regarding claim 35, Keith teaches a method of assembling an adapter kit (Figure 2), the method comprising: providing an adapter (adapter 14) configured to complete a fluid-tight connection between a medical device (suction pump 19) and medical tubing (Figure 2) including a main tube (tube 21) and a tube extension (pigtail 23).
Keith fails to explicitly teach the method of assembling an adapter kit comprising providing an adapter including a fitting with a collar having a first outside diameter, a body and a neck connecting the fitting to the body, the neck sized and configured with a second outside diameter smaller than the first outside diameter, the body configured to provide a fluid tight connection to the medical tubing when at least partially inserted therein and the fitting including a threaded region located on an inside surface thereof and configured to provide a fluid-tight connection with the medial device; attaching a rigid tether around the neck of the adapter; and packaging the adapter and rigid tether in a single sealed product package. Enns teaches a kit comprising an adapter (body 22) including a fitting (inlet segment 24 and flange portion 44) with a collar (inlet segment 24) having a first outside diameter (Figure 2), a body (frustroconical tip 32) and a neck (stem 30) connecting the fitting to the body (Figure 2), the neck sized and configured with a second outside diameter smaller than the first outside diameter (Figure 2), the body configured to provide a fluid tight connection to the medical tubing when at least partially inserted therein (Figure 4; [0023]), and the fitting configured to provide a fluid-tight connection with a medical device (“The internal diameter of both the inlet segment 24 and the inlet opening 
Modified Keith in view of Enns fails to explicitly teach the fitting including a threaded region located on an inside surface thereof; attaching a rigid tether around the neck of the adapter; and packaging the adapter and rigid tether in a single sealed product package. Koelper teaches an adapter kit comprising an adapter (Y-connector 100) including a fitting (primary arm 120) including a threaded region located on the inside surface (“mating threads on small-bore connectors 124” [0037]; Figure 7). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the inside surface of the connector of Keith in view of Enns to include a threaded region based on the teachings of Koelper to provide a strong engagement between the connector and the medical device and/or cap in a manner that conforms to international standards for small-bore connectors for enteral applications (Koelper [0037]). 
Modified Keith in view of Koelper fails to explicitly teach attaching a rigid tether around the neck of the adapter; and packaging the adapter and rigid tether in a single sealed product package. Cude teaches a method of assembling an adapter kit including attaching a rigid tether (clip 10’; “The clip 10 may be made of any suitable rigid material” [0025]) around the neck of the neck of an adapter (flushing device 120; Figure 7), and packaging the adapter and rigid tether in a single sealed product package (“it is known to package elongate instruments in a tube to maintain the instrument in a closed environment that may be sealed after sterilization and protect the instrument during transport.” [0018]; “it is common to package accessories, like a flushing device 120 (FIG. 11) in the same package as a surgical instrument I held in the tube 

Regarding claim 36, modified Keith teaches the method of claim 35. Modified Keith fails to explicitly teach the rigid tether comprises a first fastening region and a second fastening region, the neck of the adapter being received in the first fastening region. Cude teaches a rigid tether (clip 10’) including a first fastening region (outermost channel 65; Figure 6) and a second fastening region (channel section 15A), a neck of an adapter (flushing device 120) being received in the first fastening region (Figure 7). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the kit of Keith to include a rigid tether including first and second fastening regions based on the teachings of Cude to prevent kinking and unnecessary movement between the connector and the nasogastric tube assembly (Cude [0018]).

Regarding claim 37, modified Keith teaches the method of claim 36. Modified Keith fails to explicitly teach receiving the tube extension of the medical tubing in the second fastening region prior to packaging the adapter and rigid tether in the single sealed product package. Cude teaches a kit having a tether (clip 10’) including a second fastening region (channel section 15), wherein a tube extension (tube T) is received in the second fastening region prior to packaging the adapter and rigid tether in the single sealed product package. (Figure 7; [0018-0019]; [0031]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the kit of Keith to include a rigid 

Regarding claim 39, modified Keith teaches the method of claim 35. Modified Keith fails to explicitly teach providing a cap including a plug, a knob, and a neck region connecting the plug to the knob, the plug configured to form a fluid tight connection with the fitting via a threaded connection connectable to the threaded region of the fitting. Koelper teaches a method of assembling an adapter kit comprising providing an adapter (Y-connector 100) and a cap (cap 130) including a plug (threaded lower portion of cap 130; Figure 7), a knob (gripping means 133), and a neck region connecting the plug to the knob (Figure 7), the plug configured to form a fluid tight connection with the fitting via a threaded connection connectable to the threaded region of the fitting (“Caps 130, 150 are threaded covers that engage mating threads on small-bore connectors 124, 144, respectively.” [0037]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the method of assembly of Keith to include providing a cap including a plug and a knob based on the teachings of Koelper to seal the connector when not in use in manner that allows for simple removal and that conforms to international standards for small-bore connectors for enteral applications (Koelper [0037-0038]).

Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Keith Jr. (USPN 4735607) in view of Enns (US 2008/0183153) in view of Koelper et al. (US 2016/0143815) in further view of Cude et al. (US 2013/0086773) as applied in claim 29 above and in further view of Swisher et al. (US 2014/0073853). 

nasogastric tube assembly (nasogastric tube 1) comprising medical tubing (tube 21) including a main lumen (suction lumen 13) and a vent lumen (vent lumen 25), and a tube extension (pigtail 23) attached to the medical tubing and fluidly coupled to the vent lumen (Figure 2). Modified Keith fails to explicitly teach the nasogastric tube assembly being located in the single sealed product package. Swisher teaches a nasogastric tube assembly (feeding tube assembly 510; [0139]) located in a single sealed product package (sterile package 902; Figure 48). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the nasogastric tube assembly of the kit of Keith to be located in the single sealed product package based on the teachings of Swisher to ensure the sterility of the kit prior to use and maintain a preformed bend within the tubing that facilitates passage through the nasopharynx (Swisher [0139]). 

Regarding claim 31, modified Keith teaches the kit of claim 30. Modified Keith fails to explicitly teach wherein the tube extension of the nasogastric tube assembly is received in the second fastening region securing the tube extension to the connector in the single sealed product package. Cude teaches a kit having a tether (clip 10’) including a second fastening region (channel section 15A), wherein a tube extension (tube T) is received in the second fastening region securing the tube extension to the connector in the single sealed product package (Figure 5; [0018]; [0031]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the kit of Keith to include a rigid tether, wherein a tube extension is received in the second fastening region securing the tube extension to the connector in the single sealed product package based on the teachings of Cude to prevent kinking and unnecessary movement between the connector and the nasogastric tube assembly and maintain sterility of the kit prior to use (Cude [0018]).

.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Keith Jr. (USPN 4735607) in view of Enns (US 2008/0183153) in further view of Koelper et al. (US 2016/0143815) in further view of Cude et al. (US 2013/0086773) as applied in claim 37 above and in further view of Swisher et al. (US 2014/0073853). 
Regarding claim 38, modified Keith teaches the method of claim 37. Modified Keith fails to explicitly teach inserting the body of the adapter in the main tube of the medical tubing prior to packaging the adapter and rigid tether in the single sealed product package. Swisher teaches a method of assembling an adapter kit (feeding tube assembly packaging 900) having an adapter (adapter 516) having a body that is received in the main tube of the medical tubing (feeding tube 512; Figure 42, via inlet adaptor connector 800) prior to packaging the adapter and rigid in the single sealed product package (Figures 48-49; sealed within sterile package 902). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the method of assembling an adapter kit of Keith to include inserting the body of the adapter in the main tube of the medical tubing prior to packaging the adapter and .

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Keith Jr. (USPN 4735607) in view of Enns (US 2008/0183153) in further view of Cude et al. (US 2013/0086773). 
Regarding claim 40, Keith teaches a connector system (Figure 1) configured to fluidly connect a nasogastric tube assembly (nasogastric tube 1) including a main tube (tube 21) and a tube extension (pigtail 23) to a medical device, the system comprising: a connector (adapter 14). 
Keith fails to explicitly teach the connector including: a fitting configured to provide a fluid-tight connection with the medical device; a neck coupled to the fitting, the neck configured to attach to the nasogastric tube assembly; and a body coupled to the neck, the body configured to provide a fluid-tight connection with the nasogastric tube assembly when at least partially inserted within the main tube; and a rigid tether configured to secure to the nasogastric tube assembly, the rigid tether comprising a first fastening region defined by a first semi-circular segment extending along an arc through an angle of greater than 180°, a link extending from an end of the first fastening region and defined by a first linear segment, a second fastening region defined by a second semi- circular segment extending along an arc through an angle of greater than 180° and extending from an end of the link. Enns teaches a connector system (Figure 7) configure to fluidly connect a tube assembly (tube 60) to a medical device (Figure 7), the system comprising a connector (body 22) including a fitting (inlet segment 24 having inlet opening 26) configured to provide a fluid-tight connection with the medical device (Figure 7; [0021]); a neck (stem 30) coupled to the fitting (Figure 2), the neck configured to attach to the nasogastric tube assembly (Figure 4); and a body (frustoconical tip 32) coupled to the neck (Figure 2), the body 
Modified Keith in view of Enns fails to explicitly teach a rigid tether configured to secure to the nasogastric tube assembly, the rigid tether comprising a first fastening region defined by a first semi-circular segment extending along an arc through an angle of greater than 180°, a link extending from an end of the first fastening region and defined by a first linear segment, a second fastening region defined by a second semi- circular segment extending along an arc through an angle of greater than 180° and extending from an end of the link. Cude teaches a rigid tether (open clip 210; “The clip 10 may be made of any suitable rigid material” [0025]) configured to secure to a tube assembly (tube T; Figure 10), the rigid tether comprising a first fastening region (U-shaped channel 265A) defined by a first semi-circular segment extending along an arc through an angle of greater than 180° (Figure 8A), a link extending from an end of the first fastening region and defined by a first linear segment (divider 270), a second fastening region (U-shaped channel 265B) defined by a second semi-circular segment extending along an arc through an angle of greater than 180° and extending from an end of the link (Figure 8A). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the connector system of Keith to include a rigid tether based on the teachings of Cude to prevent kinking and unnecessary movement between the connector and the nasogastric tube assembly (Cude [0018]).



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 20-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-11 of U.S. Patent No. 10532007 in view of Fischell et al. (USPN 5413561). The present claims disclose substantially the same invention as the patented claim with the exception of the connector system including being a “a second tether including a first fastening region received around the neck of the connector and a second fastening region attached to the cap” and “the neck has a first length and the body has a second length, the first length being less than the second length”. Claim 6 of the ‘007 recites “a cap” and claim 9 recites, “a second tether configured to couple the cap to the neck of the connector”. Fischell teaches a connector system (60) comprising a connector (70) having a fitting (74), a neck (77), and a body (72), the length of the neck being less than that of body (Figure 7); a cap (80) configured to seal the fitting; and a tether (90) having a first fastening region (94) received around the neck (77) of the connector (Figure 7), and second fastening region (96) attached to the cap to couple the cap to the neck of the connector (Figure 7). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the second tether of the connector system of the ‘007 Patent to have a first and second fastening regions based on the teachings of Fischell to allow rotational motion of the cap in order to seal the connector (Fischell [Col 5, line 19]) and to modify the connector of the ‘007 to to have a neck having a length less than that of a body of the connector based on the teachings of Fischell to provide a location to secure the cap to the connector via the second tether in a way that allows rotational motion of the cap in order to seal the connector (Fischell [Col 5, line 19]).
Claims 28-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 15 of U.S. Patent No. 10532007 in view of Cude et al. (US 2013/0086773). The present claims disclose substantially the same invention as the patented claim with the exception of the kit being a “located in a single sealed product package”. This limitation is not recited in the claims of the ‘007 patent. Cude teaches a kit having a tether (clip 10’; “The clip 10 may be made of any suitable rigid material” [0025]) secured around the neck of the fastening region of a connector (flushing device 120; Figure 7), the kit including the connector, the tether, and associated tubing being located in a single sealed product package ([0018]; [0031]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the kit of the ‘007 Patent to be located in a single sealed product package based on the teachings of Cude to maintain sterility of the kit prior to use (Cude [0018]).
Claims 35-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 and 15 of U.S. Patent No. 10532007 in view of Koelper et al. (US 2016/0143815) and Cude et al. (US 2013/0086773). The present claims disclose substantially the same invention as the patented claim with the exception of the fitting including “a threaded region located on an inside surface thereof” and “packaging the rigid tether in a single sealed product package”. Koelper teaches an adapter kit comprising an adapter (Y-connector 100) including a fitting (primary arm 120) including a threaded region located on the inside surface (“mating threads on small-bore connectors 124” [0037]; Figure 7). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the inside surface of the fitting of the ‘007 patent to include a threaded region based on the teachings of Koelper to provide a strong engagement between the connector and the medical device and/or cap in a manner that conforms to international standards for small-bore connectors for enteral applications (Koelper [0037]). Cude teaches a method of assembling an adapter kit including packaging the connector, the tether, and associated tubing being located in a single sealed product package ([0018]; [0031]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary .
Claims 40 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10532007 in view of Cude et al. (US 2013/0086773). The present claims disclose substantially the same invention as the patented claim with the exception of the tether being a “rigid tether”. This limitation is not recited in claim 1 of the ‘007 patent. Cude discloses a rigid tether (clip 10’; “The clip 10 may be made of any suitable rigid material” [0025]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the tether of the connect system of ‘007 Patent to be a rigid tether based on the teachings of Cude to prevent kinking and unnecessary movement between the connector and the nasogastric tube assembly (Cude [0018]).

Response to Arguments
Applicant's arguments filed December 16, 2020 have been fully considered but they are not persuasive. 
	Regarding the argument that “the Office has failed to make a proper prima facie case of obviousness at least with regard to the combination of features recited in claim 20, including a connector including…a second tether including a first fastening region received around the neck of the connector" (Remarks, Page 8-10), the examiner respectfully disagrees. The remarks state “those skilled in the art would have had no objective reason to look to Fischell, which explicitly discloses a configuration designed to detach a sealing cap, in order to modify Enns, which is specifically configured to avoid detachment of its cap” (Remarks, Page 9). Fischell, in Col 5, lines 3-11, discloses “Typically, the ring 96 would be continuous but the ring 94 would typically have a slit 95 that allows the sealing cap 80 connected to the flexible hinge 90 to be pulled off 
	Regarding the argument that “the Office has failed to make a proper prima facie case of obviousness at least with regard to the combination of features recited in claim 28, including "a fitting [...] including a threaded region located on the inside surface."’ (Remarks, Page 10-11), the examiner respectfully disagrees. 	The remarks state that “Enns explicitly discloses that its inlet opening…is designed to so that firm connection is not maintained” (Remarks, Page 10). However, this disclosure is in regards to a standard male luer slip (“the inlet opening 26 is larger than a standard male luer slip so that firm connection is not maintained.” [0021]). The inlet opening of Enns is “sized for enteral-only connection of the enteral feeder such as an enteral feeding set or enteral-only syringe” [0021]. The larger opening prevents standard male luer slips 
Regarding the argument that “the Office has failed to make a proper prima facie case of obviousness at least with regard to the combination of features recited in claim 40, including "…the rigid tether comprising a first fastening region defined by a first semi-circular segment extending along an arc through an angle of greater than 180°…a second fastening region defined by a second semi-circular segment extending along an arc through an angle of greater than 180°" (Remarks, Page 11-12), the examiner respectfully disagrees. 	As detailed above, Cude teaches a rigid tether (open clip 210) comprising a first fastening region defined by a first semi-circular segment extending along an arc through an angle of greater than 180° (U-shaped channel 265A; Figure 8A), a link (divider 270), and a second fastening region (U-shaped channel 265B) defined by a second semi-circular segment extending along an arc through an angle of greater than 180° and extending from an end of the link (Figure 8A). Each of the U-shaped channels 265A and B extend along an arc through an angle greater than 180°, as shown in Figure 6 for example, wherein channel 65 extends along over half of the circumference of the tubing T. This can also be seen in Figure 10. The remarks reference the Notice of Allowance for application 14/576905 mailed September 6, 2019, which in part states that Cude does not disclose the fastening regions are defined by a semi-circular segment in combination with the other limitations recited by the independent claims.” (emphasis added). In this case, independent claim 40 does not require a “resilient arm extending from an end of the second fastening region and defined by a second linear segment”. It is noted that it would not have been obvious to one having ordinary skill in the art to modify the rigid tether of Cude (clip 210) to include a resilient arm as recited in claim 41 because clip 210 is fully functional to secure tubing within the fastening regions without the use of a resilient arm due to the structure of the walls 268 and dividers 268 forming mouth 274 (Cude [0028]). 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783